 

CHATAND, INC.

 

NON-STATUTORY STOCK OPTION GRANT AND AGREEMENT

 

THIS Non-Statutory Stock Option Grant and Agreement (the “Agreement”), dated as
of February 29, 2016, made by and between chatAND, Inc., a Nevada corporation
(the “Company”), and the individual named below (“Optionee”). This Agreement is
made pursuant to the terms and conditions of the chatAND, Inc. 2011 Equity
Incentive Plan (the “Plan”), a copy of which is attached to this Agreement as
Exhibit A, and the provisions of which are incorporated into this Agreement by
reference. All terms not otherwise defined herein shall have the meanings set
forth in the Plan. In the event of any conflict between this Agreement and the
Plan, the terms of the Plan shall govern. The Option is intended to be a
non-statutory stock option within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”).

 

OPTIONEE NAME: _________________________

 

DATE OF GRANT: February 29, 2016

 

VESTING COMMENCEMENT DATE: February 29, 2016

 

NUMBER OF SHARES OF COMMON STOCK (the “Shares”): ____________

 

  EXERCISE PRICE: $0.10 per share         EXPIRATION DATE: February 28, 2026    
    EARLY EXERCISE: Yes [  ] No [X]           VESTING SCHEDULE: Optionee’s right
to exercise the option granted in this Agreement shall vest as follows:

 

(a) All of the Shares shall vest as of the date of grant.

 

(b) In the event of Optionee’s death, disability or other termination of
employment, the exercisability of this Option shall be governed by Section 11(d)
of the Plan.

 

(c) The Option may not be exercised for fractional shares or for less than one
hundred shares (100) Shares unless the remaining number of Shares subject to
exercise is less than 100.

 

(d) Shares may not be exercised prior to the time they have vested (the
“Unvested Shares”) in Optionee, unless and until a majority of the Company’s
Board of Directors has approved such early exercise by Optionee.

 

 

 

 

1. No Transfer or Assignment of Option. This Option and the rights and
privileges conferred hereby shall not be transferred, assigned, pledged, or
hypothecated in any way (whether by operation of law or otherwise) and shall not
be subject to sale under execution, attachment, or similar process. Upon any
attempt to transfer, assign, pledge, hypothecate, or otherwise dispose of this
option, or of any right or privilege conferred hereby, contrary to the
provisions of this Agreement, or upon any attempted sale under any execution,
attachment, or similar process upon the rights and privileges conferred hereby,
this Option and the rights and privileges conferred hereby shall immediately
become null and void.

 

2. Method of Exercise.

 

(a) Notice. Optionee may exercise this Option by delivering a signed Notice of
Exercise in substantially the form attached hereto to the officer of the Company
designated in such notice. Such Notice of Exercise shall be accompanied by
payment in full of the aggregate purchase price for the Shares as provided in
Section 2(c).

 

(b) Restriction on Exercise. This Option may not be exercised if the issuance of
the Shares upon such exercise or the method of payment of consideration for such
Shares would constitute a violation of any applicable Federal or state
securities law or any other law or regulation. Furthermore, the method and
manner of payment of the Option Price will be subject to the rules under Part
207 of Title 12 of the Code of Federal Regulations (“Regulation G”) as
promulgated by the Federal Reserve Board if such rules apply to the Company at
the date of exercise. As a condition to the exercise of this Option, the Company
may require Optionee to make any representation or warranty to the Company at
the time of exercise of the Option as in the opinion of legal counsel for the
Company may be required by any applicable law or regulation, including the
execution and delivery of an appropriate representation statement. Accordingly,
the stock certificates for the Shares issued upon exercise of this Option may
bear appropriate legends restricting transfer.

 

(c) Method of Payment. Payment of the exercise price shall be by any of the
following, or a combination thereof, at the election of Optionee:

 

a. cash;

 

b. certified or bank cashier’s check; or

 

c. in the event there exists a public market for the Company’s Common Stock on
the date of exercise, by surrender of shares of the Company’s Common Stock. If
payment is made with already owned shares, payment shall be made as follows:

 

(i) Optionee shall deliver to the Secretary of the Company a written notice
which shall set forth the portion of the purchase price Optionee wishes to pay
with Common Stock, and the number of shares of such Common Stock the Optionee
intends to surrender pursuant to the exercise of this Option, which shall be
determined by dividing the aforementioned portion of the purchase price by the
Fair Market Value per Share of the Common Stock at the close of the last
business day immediately preceding the date of exercise of the Option, as
determined by the Committee;

 

(ii) Fractional shares shall be disregarded, and Optionee shall pay any balance
in cash;

 

 

 

 

(iii) The written notice shall be accompanied by a duly endorsed blank stock
power with respect to the number of Shares set forth in the notice, and the
certificate(s) representing said Shares shall be delivered to the Company at its
principal offices within three (3) working days from the date of the notice of
exercise;

 

(iv) Optionee hereby authorizes and directs the Secretary of the Company to
transfer so many of the Shares represented by such certificate(s) as are
necessary to pay the purchase price in accordance with the provisions herein;

 

(v) If any such transfer of Shares requires the consent of the California
Commissioner of Corporations or of some other agency under the securities laws
of any other state, or an opinion of counsel for the Company or Optionee that
such transfer may be effected under applicable Federal and state securities
laws, the time periods specified herein shall be extended for such periods as
the necessary request for consent to transfer is pending before said Commission
or other agency, or until counsel renders such an opinion, as the case may be.
All parties agree to cooperate in making such request for transfer, or in
obtaining such opinion of counsel, and no transfer shall be effected without
such consent or opinion if required by law; and

 

(vi) Notwithstanding any other provision herein, Optionee shall only be
permitted to pay the purchase price with shares of the Company’s Common Stock
owned by him as of the exercise date in the manner and within the time periods
allowed under 17 CFR § 240.16b-3 promulgated under the Securities Exchange Act
of 1934 as such regulation is presently constituted, as it is amended from time
to time, and as it is interpreted now or hereafter by the Securities and
Exchange Commission.

 

3. Term and Expiration. This Option, if it has not earlier expired pursuant to
the terms of this Agreement or the Plan, shall expire in all events on the 10th
anniversary of the Date of Grant set forth on the first page hereof.

 

4. Compliance with State and Federal Securities Laws. No Shares shall be issued
upon the exercise of this Option unless and until the Company has determined
that all applicable provisions of state and federal securities laws have been
satisfied.

 

5. Adjustment Upon Changes in Capitalization or Merger. The number of Shares
covered by this Option shall be adjusted in accordance with the provisions of
Section 16 of the Plan in the event of changes in the capitalization or
organization of the Company, or if the Company is a party to a merger or other
corporate reorganization.

 

6. Not Employment Contract. Nothing in this Agreement or in the Plan shall
confer upon Optionee any right to continue in the employ of the Company (or any
Subsidiary or Parent) or shall interfere with or restrict in any way the rights
of the Company (or any Subsidiary or Parent), which are hereby expressly
reserved, to discharge Optionee at any time for any reason whatsoever, with or
without cause, subject to the provisions of applicable law. This is not an
employment contract.

 

 

 

 

7. Income Tax Withholding. Optionee authorizes the Company to report income and
to withhold in accordance with applicable law from any compensation payable to
him or her any taxes required to be withheld by Federal, state or local laws as
a result of the exercise of this Option. Furthermore, in the event of any
determination that the Company has failed to withhold a sum sufficient to pay
all withholding taxes due in connection with the exercise of this Option,
Optionee agrees to pay the Company the amount of any such deficiency in cash
within five (5) days after receiving a written demand from the Company to do so,
whether or not Optionee is an Employee or service provider of the Company at
that time.

 

8. Miscellaneous Provisions.

 

(a) No Rights as a Stockholder. Optionee shall have no rights as a stockholder
with respect to any Shares subject to this Option until the Shares have been
issued in the name of Optionee.

 

(b) Confidentiality. Optionee agrees and acknowledges that the terms and
conditions of this Agreement, including without limitation the number of Shares
for which options have been granted, are confidential. Optionee agrees that he
will not disclose these terms and conditions to any third party, except to
Optionee’s financial or legal advisors, tax preparer or family members, unless
such disclosure is required by law.

 

(c) Governing Law. This Agreement and the rights and duties of the parties
hereunder shall be governed and controlled as to validity, enforcement,
interpretation, construction, effect and in all other respects by the internal
laws of the State of Nevada, without giving effect to any choice or conflict of
law provision or rule.

 

(d) Entire Agreement. This Agreement, and the Plan, together with those
documents that are referenced in this Agreement, are intended to be the final,
complete, and exclusive statement of the terms of the agreement between Optionee
and the Company with regard to the subject matter of this Agreement. This
Agreement and the Plan supersede all other prior agreements, communications, and
statements, whether written or oral, express or implied, pertaining to that
subject matter. This Agreement and the Plan may not be contradicted by evidence
of any prior or contemporaneous statements or agreements, oral or written, and
may not be explained or supplemented by evidence of consistent additional terms.

 

(e) Counterparts. This Agreement may be executed in one or more counterparts all
of which together shall constitute one and the same instrument.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

IN WITNESS WHEREOF, the Company and Optionee have executed this Non-Statutory
Stock Option Grant and Agreement as of the date first above written.

 

  CHATAND, INC.       By: /s/ Victoria Rudman   Name: Victoria Rudman   Title:
Chief Financial Officer         OPTIONEE           (signature)       Name:  

 

    Address:                  

 

  Social Security No.:  

 

 

 

 

Form of Notice of Exercise

 

chatAND, Inc.

244 5th Avenue

Suite C68

New York, NY 10001

 

Ladies and Gentlemen:

 

This constitutes notice under my stock option that I elect to purchase the
number of shares for the price set forth below.

 

  Type of Option (check one): ____________________________         Stock Option
Agreement dated: ____________________________         Number of shares
exercised: ____________________________         Early exercise election: Yes
[  ] No [  ]         (if permitted under Stock Option Agreement)           Total
Exercise Price: $___________________________

 

By this exercise, I agree (i) to provide the Company with such additional
documents as it may require, if any, in accordance with the provisions of the
chatAND, Inc. 2011 Equity Incentive Plan, (ii) to pay (in the manner designated
by the Company) any withholding obligation relating to this option exercise and
(iii) if this notice relates to the exercise of unvested shares under an early
exercise option, to immediately execute and deliver a Stock Restriction
Agreement.

 

I acknowledge that the shares being purchased by me hereunder have not been
registered under the Securities Act of 1933, as amended (the “Act”) and are
“restricted securities” under Rule 701 and Rule 144 promulgated under the Act. I
warrant and represent to the Company that I have no present intention of
distributing or selling the Shares, except as permitted under the Act and any
applicable state securities laws.

 

I enclose my check for $______________ in full payment of the purchase price of
said shares. Please register said shares in my name.

 

Dated: __________________, 20___

 

      Signature           Name (Printed)                   Address          
Social Security No.

 

 

 

 

